       Case 4:20-cv-01268-BSM Document 5 Filed 12/02/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JESSICA HUTCHINSON                                                         PLAINTIFF

v.                        CASE NO. 4:20-CV-01268-BSM

PARKER, et al.                                                          DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 2nd day of December, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
